The above-named respondents-appellants. having moved for a resettlement of the order made herein and filed in the office of the clerk of this court on the 14th day of January, 1948,
How, upon reading and filing the notice of this application, the affidavit of J ohn F. Kelly in support of the motion, and the memorandum of Mr. Christian S. Lorentzen in opposition thereto, and after hearing Mr. John F. Kelly for the motion and Mr. Christian S. Lorentzen opposed
It is ordered that the said order entered herein be and the same hereby is resettled so as to read as follows:
At a Term of the Appellate Division of the Supreme Court held in and for the First Judicial Department in the County of Hew York on the 19th day of December, 1947.
Present:
Hon. David W. Peck, Presiding Justice,
Hon. Edward J. Glennon Hon. Albert Cohn Hon. John Van Yoorhis Hon. Bernard L. Shientag
Justices